United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-31094
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL A. WATSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        (3:04-CR-186-ALL)
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Michael A. Watson appeals his guilty-plea

conviction for use of a firearm during and in relation to a drug

trafficking crime, a violation of 18 U.S.C. § 924(c)(1)(A). Watson

traded a quantity of drugs to an undercover agent in exchange for

a handgun.     Watson specifically reserved the right to appeal

whether this factual basis was sufficient to support his conviction

for use of a firearm under the statute.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Watson acknowledges our decisions in United States v. Zuniga,

18 F.3d 1254 (5th Cir. 1994), and United States v. Ulloa, 94 F.3d

949 (5th Cir. 1996), but he argues that these decisions are

distinguishable and thus not controlling.               He asserts that, in his

case, government agents first proposed trading drugs for the

handgun, that he controlled the handgun for only moments before his

arrest, and that he could not have used the handgun because it was

unloaded.     We conclude, however, that nothing in Zuniga or Ulloa

suggests     that   any    of     these       factors   are   material    to    the

determination       of    “use”    or     otherwise      render   those        cases

distinguishable.

     Watson also asks us to “reconsider” Zuniga and Ulloa in light

of contrary decisions from other circuits.               “It is a firm rule of

this circuit that in the absence of an intervening contrary or

superseding decision by this court sitting en banc or by the United

States Supreme Court, a panel cannot overrule a prior panel’s

decision.”    Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th

Cir. 1999).

AFFIRMED.




                                          2